Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection filed 2/8/2022 has been withdrawn and a new rejection is being made. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 12, applicant’s originally filed specification does not describe the location of the 2nd connection means and the 1st connection means in relation to the 1st fastening means.  Applicant’s figures only show the aforementioned claimed subject matter without any axes showing a referenced direction in relation to the position of the limitations at questions.  By adding claim 12 without the figures or specification defining an axis of orientation for the claimed limitations, new matter has been introduced into the claim.  For examining purposes, the limitations of claim 12 will be treated as being disclosed by the prior art.


Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding claim 1, this is not found persuasive because Danzer et al. inherently teaches the 2nd fastening means (the 1st fastening means is a screw 227 that engages a hole in the housing wall 501…since the hole accommodates a screw the hole must have threads, see annotated fig 2 below).  The labeling of the 2nd fastening means 225 was a mislabeling as the 2nd fastening means was indicated in the annotated figure 2 below (please see the rejection below).  As for applicant’s arguments regarding second position failing to expose the electrical terminals, this too is not found persuasive because Danzer et al. explicitly states that when the first cover is closed, the electrical connections are completely closed to the environment.  That means that even though there is a second cover, the electrical connections are completely unexposed when the first cover is closed (see excerpt below and attached machine translation para 0009 of Danzer et al.).

    PNG
    media_image1.png
    329
    857
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    245
    668
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danzer et al. (DE 102011004625).


1. Danzer et al. teach:
A drive device (100; fig 1) for an electrically drivable vehicle (102), comprising 
- a housing body (100; fig 2) with a first fastening means/screw (227), 
A 2nd fastening means (the hole that accommodates the screw 227) engageable with the 1st fastening means,
- a cover (223) which, after release of the second fastening means (225) interacting with the first fastening means (227) for fastening the cover (223) to the housing body (100; fig 2), is movable from a first position (a closed position), in which the cover (223) covers components (212) of the drive device (100; fig 1) during operation of the drive device (100; fig 1), into a second position (an open position), in which the components (212) are exposed, and 
- a first connection means (first contact 231), to which a second connection means (233) is connectable to establish an electrically conductive connection and/or a data connection, 
wherein the first fastening means (227) and the first connection means (231) are arranged in such a way that, access to the second fastening means (fig below) in its position fastening the cover (223) is only possible after the second connection means (233) has been released from the first connection means (231).

    PNG
    media_image3.png
    477
    766
    media_image3.png
    Greyscale

2. Danzer et al. teach:
The drive device according to claim 1, wherein the first connection means (231) has a guide (fig below) for the second connection means (233), an imaginary extension of which covers the first fastening means (227).

    PNG
    media_image4.png
    477
    766
    media_image4.png
    Greyscale

3. Danzer et al. teach:
 The drive device according to claim 1, wherein the first fastening means (227) and the first connection means (233) are each arranged on a portion (fig below) of the housing body, the portions (fig below) extending at right angles, to one another.

    PNG
    media_image5.png
    477
    766
    media_image5.png
    Greyscale

4. Danzer et al. teach:
 The drive device according to claim 1, wherein the first connection means (231) is formed as a socket (the guide is inserted into the connection means 233; see fig 2), and/or the second connection means (233) is formed as a plug (the guide is inserted into the connection means 233; see fig 2), and/or the first fastening means (227) is a hole with an internal thread and/or the second fastening means (annotated fig below) is a screw.

    PNG
    media_image6.png
    477
    766
    media_image6.png
    Greyscale


5. Danzer et al. teach:
The drive device according to claim 1, further comprising a safety device (detection element 231; abstract) which is designed to detect at least one critical state (critical state being an opened cover) of the drive device (100; fig 2) and to trigger a safety function (by sending signal to control unit 111; abstract) as a result of the detection of the critical state.

6. Danzer et al. teach:
The drive device according to claim 5, wherein the safety device is designed to detect a critical state if - the connection means are not coupled to one another (abstract) and/or - the cover is not in the first position (abstract) and/or - no second fastening means interacts with the first fastening means (abstract).

7. Danzer et al. teach:
The drive device according to claim 5, wherein the safety function comprises discharging a capacitor (for capacities, see excerpt below) of the drive device (100; fig 2).

8. Danzer et al. teach:
The drive device according to any one of the preceding claims claim 1, wherein the cover comprises a cover portion (fig below) for covering a volume of the housing body (100; fig 2) accommodating the components (212) and a fastening portion (16), which protrudes from the cover portion (fig below) and on which the first and second fastening means (227 and fig 2 above) act for fastening the cover (223).

    PNG
    media_image7.png
    477
    766
    media_image7.png
    Greyscale

10. Danzer et al. teach:
The drive device according to claim 1, further comprising an electric machine (motor 106) and a power converter (inverter 100), wherein the components (212) coverable by the cover (223) comprise electrical lines which connect the electric machine (motor 106) and the power converter (inverter 100).

    PNG
    media_image8.png
    423
    666
    media_image8.png
    Greyscale

11. Danzer et al. teach:
A vehicle (102) comprising the drive device (100; fig 2) according to claim 1.


12. Danzer et al. teach:
The drive device according to claim 1, wherein the second connecting means connected to the first connecting means is located above the first fastening means so that the second fastening means can be fastened to and removed from the first fastening means only when the second connecting means is removed from the first connecting means (see fig 2 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danzer et al. in view of Da Luz et al. (CN 1278947).

9. Danzer et al. has been discussed above, re claim 1; but does not teach that the housing body and the cover form a hinge by means of which the cover is movable from the first position into the second position by pivoting.

Da Luz et al. teach that the housing body/control box 18 and the cover/cover part 14 form a hinge 32 by means of which the cover is movable from the first position (a closed/open position) into the second position (a closed/open position) by pivoting to form hinge pinned connection (figs 2 & 3).

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Danzer et al. so that the housing body and the cover form a hinge by means of which the cover is movable from the first position into the second position by pivoting, as taught by Da Luz et al. so as to form a hinge pinned connection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fujimoto et al. (WO 2017154502) – All of the limitations of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832